
	
		I
		111th CONGRESS
		2d Session
		H. R. 5832
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mrs. Dahlkemper
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to improve the Office of
		  International Trade, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Export Enhancement Act of
			 2010.
		2.Definitions
			(a)DefinitionsIn this Act—
				(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
				(2)the term Associate
			 Administrator means the Associate Administrator for International Trade
			 appointed under section 22(a)(2) of the Small Business Act, as amended by this
			 Act;
				(3)the term Export Assistance
			 Center means a one-stop shop referred to in section 2301(b)(8) of the
			 Omnibus Trade and Competitiveness Act of 1988 (15 U.S.C. 4721(b)(8));
				(4)the term rural small business
			 concern means a small business concern located in a rural area, as that
			 term is defined in section 1393(a)(2) of the Internal Revenue Code of 1986;
			 and
				(5)the term small business
			 concern has the meaning given that term under section 3 of the Small
			 Business Act (15 U.S.C. 632).
				(b)Technical and conforming
			 amendments
				(1)DefinitionsSection 3 of the Small Business Act (15
			 U.S.C. 632) is amended by adding at the end the following:
					
						(t)Small business development
				centerIn this Act, the term
				small business development center means a small business
				development center described in section 21.
						(u)Region of the AdministrationIn this Act, the term region of the
				Administration means the geographic area served by a regional office of
				the Administration established under section
				4(a).
						.
				(2)Conforming amendmentSection 4(b)(3)(B)(x) of the Small Business
			 Act (15 U.S.C. 633(b)(3)(B)(x)) is amended by striking Administration
			 district and region and inserting district and region of the
			 Administration.
				3.Office of International Trade
			(a)EstablishmentSection 22 of the Small Business Act (15
			 U.S.C. 649) is amended—
				(1)by striking Sec. 22. (a)
			 There and inserting the following:
					
						22.Office of International Trade
							(a)Establishment
								(1)OfficeThere
								;
				and
				(2)in subsection (a)—
					(A)in paragraph (1), as so designated, by
			 striking the period and inserting “for the primary purposes of
			 increasing—
						
							(A)the number of small business concerns that
				export; and
							(B)the volume of exports by small business
				concerns.
							;
				and
					(B)by adding at the end the following:
						
							(2)Associate AdministratorThe head of the Office shall be the
				Associate Administrator for International Trade, who shall be responsible to
				the
				Administrator.
							.
					(b)Authority for Additional Associate
			 AdministratorSection 4(b)(1)
			 of the Small Business Act (15 U.S.C. 633(b)(1)) is amended—
				(1)in the fifth sentence, by striking
			 five Associate Administrators and inserting Associate
			 Administrators; and
				(2)by adding at the end the following:
			 One such Associate Administrator shall be the Associate Administrator
			 for International Trade, who shall be the head of the Office of International
			 Trade established under section 22..
				(c)Discharge of International Trade
			 Responsibilities of AdministrationSection 22 of the Small Business Act (15
			 U.S.C. 649) is amended by adding at the end the following:
				
					(h)Discharge of International Trade
				Responsibilities of AdministrationThe Administrator shall ensure that—
						(1)the responsibilities of the Administration
				regarding international trade are carried out by the Associate
				Administrator;
						(2)the Associate Administrator has sufficient
				resources to carry out such responsibilities; and
						(3)the Associate Administrator has direct
				supervision and control over—
							(A)the staff of the Office; and
							(B)any employee of the Administration whose
				principal duty station is an Export Assistance Center, or any successor
				entity.
							.
			(d)Role of Associate Administrator in carrying
			 out international trade policySection 2(b)(1) of the Small Business Act
			 (15 U.S.C. 631(b)(1)) is amended in the matter preceding subparagraph
			 (A)—
				(1)by inserting the Administrator
			 of before the Small Business Administration; and
				(2)by inserting through the Associate
			 Administrator for International Trade, and before in cooperation
			 with.
				(e)Implementation dateNot later than 90 days after the date of
			 enactment of this Act, the Administrator of the Small Business Administration
			 shall appoint an Associate Administrator for International Trade under section
			 22(a) of the Small Business Act (15 U.S.C. 649(a)), as added by this
			 section.
			4.Duties of the Office of International
			 Trade
			(a)Amendments to section 22Section 22 of the Small Business Act (15
			 U.S.C. 649) is amended—
				(1)by striking subsection (b) and inserting
			 the following:
					
						(b)Trade distribution networkThe Associate Administrator, working in
				close cooperation with the Secretary of Commerce, the United States Trade
				Representative, the Export-Import Bank of the United States, the Overseas
				Private Investment Corporation, and other relevant Federal agencies, small
				business development centers engaged in export promotion efforts, Export
				Assistance Centers, regional and district offices of the Administration, the
				small business community, and relevant State and local export promotion
				programs, shall—
							(1)maintain a distribution network, using
				regional and district offices of the Administration, the small business
				development center network, networks of women's business centers, the Service
				Corps of Retired Executives authorized by section 8(b)(1), and Export
				Assistance Centers, for programs relating to—
								(A)trade promotion;
								(B)trade finance;
								(C)trade adjustment assistance;
								(D)trade remedy assistance; and
								(E)trade data collection;
								(2)aggressively market the programs described
				in paragraph (1) and disseminate information, including computerized marketing
				data, to small business concerns on exporting trends, market-specific growth,
				industry trends, and international prospects for exports;
							(3)promote export assistance programs through
				the district and regional offices of the Administration, the small business
				development center network, Export Assistance Centers, the network of women's
				business centers, chapters of the Service Corps of Retired Executives, State
				and local export promotion programs, and partners in the private sector;
				and
							(4)give preference in hiring or approving the
				transfer of any employee into the Office or to a position described in
				subsection (c)(9) to otherwise qualified applicants who are fluent in a
				language in addition to English, to—
								(A)accompany small business concerns on
				foreign trade missions; and
								(B)translate documents, interpret
				conversations, and facilitate multilingual transactions, including by providing
				referral lists for translation services, if
				required.
								;
				(2)in subsection (c)—
					(A)by striking (c) The Office
			 and inserting the following:
						
							(c)Promotion of sales
				opportunitiesThe Associate
				Administrator
							;
					(B)by redesignating paragraphs (1) through (8)
			 as paragraphs (2) through (9), respectively;
					(C)by inserting before paragraph (2), as so
			 redesignated, the following:
						
							(1)establish annual goals for the Office
				relating to—
								(A)enhancing the exporting capability of small
				business concerns and small manufacturers;
								(B)facilitating technology transfers;
								(C)enhancing programs and services to assist
				small business concerns and small manufacturers to compete effectively and
				efficiently against foreign entities;
								(D)increasing the ability of small business
				concerns to access capital;
								(E)disseminating information concerning
				Federal, State, and private programs and initiatives; and
								(F)ensuring that the interests of small
				business concerns are adequately represented in trade
				negotiations;
								;
					(D)in paragraph (2), as so redesignated, by
			 striking mechanism for and all that follows through (D)
			 assisting and inserting the
			 following:
						
							mechanism
			 for—(A)identifying subsectors of the small
				business community with strong export potential;
							(B)identifying areas of demand in foreign
				markets;
							(C)prescreening foreign buyers for commercial
				and credit purposes; and
							(D)assisting
							;
					(E)in paragraph (3), as so redesignated, by
			 striking assist small businesses in the formation and utilization
			 of and inserting assist small business concerns in forming and
			 using;
					(F)in paragraph (4), as so
			 redesignated—
						(i)by striking local and
			 inserting district;
						(ii)by striking existing;
						(iii)by striking Small Business
			 Development Center network and inserting small business
			 development center network; and
						(iv)by striking Small Business
			 Development Center Program and inserting small business
			 development center program;
						(G)in paragraph (5), as so
			 redesignated—
						(i)in subparagraph (A), by striking
			 Gross State Produce and inserting Gross State
			 Product;
						(ii)in subparagraph (B), by striking
			 SIC each place it appears and inserting North American
			 Industry Classification System; and
						(iii)in subparagraph (C), by striking
			 small businesses and inserting small business
			 concerns;
						(H)in paragraph (6), as so redesignated, by
			 striking the period at the end and inserting a semicolon;
					(I)in paragraph (7), as so
			 redesignated—
						(i)in the matter preceding subparagraph
			 (A)—
							(I)by inserting concerns after
			 small business; and
							(II)by striking current and
			 inserting up to date;
							(ii)in subparagraph (A), by striking
			 Administration's regional offices and inserting regional
			 and district offices of the Administration;
						(iii)in subparagraph (B) by striking
			 current;
						(iv)in subparagraph (C), by striking
			 current; and
						(v)by striking small businesses
			 each place that term appears and inserting small business
			 concerns;
						(J)in paragraph (8), as so redesignated, by
			 striking and at the end;
					(K)in paragraph (9), as so
			 redesignated—
						(i)in the matter preceding subparagraph
			 (A)—
							(I)by striking full-time export
			 development specialists to each Administration regional office and
			 assigning; and
							(II)by striking person in each district
			 office. Such specialists and inserting individual in each
			 district office and providing each Administration regional office with a
			 full-time export development specialist, who;
							(ii)in subparagraph (B)—
							(I)by striking current;
			 and
							(II)by striking with and
			 inserting in;
							(iii)in subparagraph (D)—
							(I)by striking Administration personnel
			 involved in granting and inserting personnel of the
			 Administration involved in making; and
							(II)by striking and at the
			 end;
							(iv)in subparagraph (E)—
							(I)by striking small businesses'
			 needs and inserting the needs of small business
			 concerns; and
							(II)by striking the period at the end and
			 inserting a semicolon;
							(v)by adding at the end the following:
							
								(F)participate, jointly with employees of the
				Office, in an annual training program that focuses on current small business
				needs for exporting; and
								(G)develop and conduct training programs for
				exporters and lenders, in cooperation with the Export Assistance Centers, the
				Department of Commerce, small business development centers, women's business
				centers, the Export-Import Bank of the United States, the Overseas Private
				Investment Corporation, and other relevant Federal
				agencies;
								;
				and
						(vi)by striking small businesses
			 each place that term appears and inserting small business
			 concerns; and
						(L)by adding at the end the following:
						
							(10)make available on the website of the
				Administration the name and contact information of each individual described in
				paragraph (9);
							(11)carry out a nationwide marketing effort
				using technology, online resources, training, and other strategies to promote
				exporting as a business development opportunity for small business
				concerns;
							(12)disseminate information to the small
				business community through regional and district offices of the Administration,
				the small business development center network, Export Assistance Centers, the
				network of women's business centers, chapters of the Service Corps of Retired
				Executives authorized by section 8(b)(1), State and local export promotion
				programs, and partners in the private sector regarding exporting trends,
				market-specific growth, industry trends, and prospects for exporting;
				and
							(13)establish and carry out training programs
				for the staff of the regional and district offices of the Administration and
				resource partners of the Administration on export promotion and providing
				assistance relating to
				exports.
							;
					(3)in subsection (d)—
					(A)by redesignating paragraphs (1) through (5)
			 as clauses (i) through (v), respectively, and adjusting the margins
			 accordingly;
					(B)by striking (d) The Office
			 and inserting the following:
						
							(d)Export financing programs
								(1)In generalThe Associate
				Administrator
								;
				and
					(C)by striking To accomplish this goal,
			 the Office shall work and inserting the following:
						
							(2)Trade finance specialistTo accomplish the goal established under
				paragraph (1), the Associate Administrator shall—
								(A)designate at least 1 individual within the
				Administration as a trade finance specialist to oversee international loan
				programs and assist Administration employees with trade finance issues;
				and
								(B)work
								;
					(4)in subsection (e), by striking (e)
			 The Office and inserting the following:
					
						(e)Trade
				RemediesThe Associate
				Administrator
						;
				(5)by amending subsection (f) to read as
			 follows:
					
						(f)Reporting requirementThe Associate Administrator shall submit an
				annual report to the Committee on Small Business and Entrepreneurship of the
				Senate and the Committee on Small Business of the House of Representatives that
				contains—
							(1)a description of the progress of the Office
				in implementing the requirements of this section;
							(2)a detailed account of the results of export
				growth activities of the Administration, including the activities of each
				district and regional office of the Administration, based on the performance
				measures described in subsection (i);
							(3)an estimate of the total number of jobs
				created or retained as a result of export assistance provided by the
				Administration and resource partners of the Administration;
							(4)for any travel by the staff of the Office,
				the destination of such travel and the benefits to the Administration and to
				small business concerns resulting from such travel; and
							(5)a description of the participation by the
				Office in trade
				negotiations.
							;
				(6)in subsection (g), by striking (g)
			 The Office and inserting the following:
					
						(g)StudiesThe Associate
				Administrator
						;
				and
				(7)by adding after subsection (h), as added by
			 section 3 of this Act, the following:
					
						(i)Export and trade counseling
							(1)DefinitionIn this subsection—
								(A)the term lead small business
				development center means a small business development center that has
				received a grant from the Administration; and
								(B)the term lead women's business
				center means a women's business center that has received a grant from
				the Administration.
								(2)Certification programThe Administrator shall establish an export
				and trade counseling certification program to certify employees of lead small
				business development centers and lead women's business centers in providing
				export assistance to small business concerns.
							(3)Number of certified employeesThe Administrator shall ensure that the
				number of employees of each lead small business development center who are
				certified in providing export assistance is not less than the lesser of—
								(A)5; or
								(B)10 percent of the total number of employees
				of the lead small business development center.
								(4)Reimbursement for certification
								(A)In generalSubject to the availability of
				appropriations, the Administrator shall reimburse a lead small business
				development center or a lead women's business center for costs relating to the
				certification of an employee of the lead small business center or lead women's
				business center in providing export assistance under the program established
				under paragraph (2).
								(B)LimitationThe total amount reimbursed by the
				Administrator under subparagraph (A) may not exceed $350,000 in any fiscal
				year.
								(j)Performance measures
							(1)In generalThe Associate Administrator shall develop
				performance measures for the Administration to support export growth goals for
				the activities of the Office under this section that include—
								(A)the number of small business concerns
				that—
									(i)receive assistance from the
				Administration;
									(ii)had not exported goods or services before
				receiving the assistance described in clause (i); and
									(iii)export goods or services;
									(B)the number of small business concerns
				receiving assistance from the Administration that export goods or services to a
				market outside the United States into which the small business concern did not
				export before receiving the assistance;
								(C)export revenues by small business concerns
				assisted by programs of the Administration;
								(D)the number of small business concerns
				referred to an Export Assistance Center or a small business development center
				by the staff of the Office;
								(E)the number of small business concerns
				referred to the Administration by an Export Assistance Center or a small
				business development center; and
								(F)the number of small business concerns
				referred to the Export-Import Bank of the United States or to the Overseas
				Private Investment Corporation by the staff of the Office, an Export Assistance
				Center, or a small business development center.
								(2)Consistency of trackingThe Associate Administrator, in
				coordination with the departments and agencies that are represented on the
				Trade Promotion Coordinating Committee established under section 2312 of the
				Export Enhancement Act of 1988 (15 U.S.C. 4727) and the small business
				development center network, shall develop a system to track exports by small
				business concerns, including information relating to the performance measures
				developed under paragraph (1), that is consistent with systems used by the
				departments and agencies and the
				network.
							.
				(b)Trade
			 disputesThe Administrator
			 shall carry out a comprehensive program to provide technical assistance,
			 counseling, and reference materials to small business concerns relating to
			 resources, procedures, and requirements for mechanisms to resolve international
			 trade disputes or address unfair international trade practices under
			 international trade agreements or Federal law, including—
				(1)directing the district offices of the
			 Administration to provide referrals, information, and other services to small
			 business concerns relating to the mechanisms;
				(2)entering agreements and partnerships with
			 providers of legal services relating to the mechanisms, to ensure small
			 business concerns may affordably use the mechanisms; and
				(3)in consultation with the Director of the
			 United States Patent and Trademark Office and the Register of Copyrights,
			 designing counseling services and materials for small business concerns
			 regarding intellectual property protection in other countries.
				(c)ReportNot later than 60 days after the date of
			 enactment of this Act, the Administrator shall submit a report to the Committee
			 on Small Business and Entrepreneurship of the Senate and the Committee on Small
			 Business of the House of Representatives on any travel by the staff of the
			 Office of International Trade of the Administration, during the period
			 beginning on October 1, 2004, and ending on the date of enactment of the Act,
			 including the destination of such travel and the benefits to the Administration
			 and to small business concerns resulting from such travel.
			5.Export assistance centers
			(a)Export assistance centersSection 22 of the Small Business Act (15
			 U.S.C. 649), as amended by this Act, is amended by adding at the end the
			 following:
				
					(k)Export assistance centers
						(1)Export finance specialists
							(A)Minimum number of export finance
				specialistsOn and after
				January 1, 2011, the Administrator, in coordination with the Secretary of
				Commerce, shall ensure that the number of export finance specialists is not
				less than the number of such employees so assigned on January 1, 2003.
							(B)Export finance specialists assigned to each
				region of the AdministrationOn and after the date that is 2 years after
				the date of enactment of this subsection, the Administrator, in coordination
				with the Secretary of Commerce, shall ensure that there are not fewer than 3
				export finance specialists in each region of the Administration.
							(2)Placement of export finance
				specialists
							(A)PriorityThe Administrator shall give priority, to
				the maximum extent practicable, to placing employees of the Administration at
				any Export Assistance Center that—
								(i)had an Administration employee assigned to
				the Export Assistance Center before January 2003; and
								(ii)has not had an Administration employee
				assigned to the Export Assistance Center during the period beginning January
				2003, and ending on the date of enactment of this subsection, either through
				retirement or reassignment.
								(B)Needs of exportersThe Administrator shall, to the maximum
				extent practicable, strategically assign Administration employees to Export
				Assistance Centers, based on the needs of exporters.
							(C)Rule of constructionNothing in this subsection may be construed
				to require the Administrator to reassign or remove an export finance specialist
				who is assigned to an Export Assistance Center on the date of enactment of this
				subsection.
							(3)GoalsThe Associate Administrator shall work with
				the Department of Commerce, the Export-Import Bank of the United States, and
				the Overseas Private Investment Corporation to establish shared annual goals
				for the Export Assistance Centers.
						(4)OversightThe Associate Administrator shall designate
				an individual within the Administration to oversee all activities conducted by
				Administration employees assigned to Export Assistance Centers.
						(l)DefinitionsIn this section—
						(1)the term Associate
				Administrator means the Associate Administrator for International Trade
				described in subsection (a)(2);
						(2)the term Export Assistance
				Center means a one-stop shop for United States exporters established by
				the United States and Foreign Commercial Service of the Department of Commerce
				pursuant to section 2301(b)(8) of the Omnibus Trade and Competitiveness Act of
				1988 (15 U.S.C. 4721(b)(8));
						(3)the term export finance
				specialist means a full-time equivalent employee of the Office assigned
				to an Export Assistance Center to carry out the duties described in subsection
				(e); and
						(4)the term Office means the
				Office of International Trade established under subsection
				(a)(1).
						.
			(b)Study and report on filling gaps in
			 high-and-Low-Export volume areas
				(1)Study and reportNot later than 6 months after the date of
			 enactment of this Act, and every 2 years thereafter, the Administrator
			 shall—
					(A)conduct a study of—
						(i)the volume of exports for each
			 State;
						(ii)the availability of export finance
			 specialists in each State;
						(iii)the number of exporters in each State that
			 are small business concerns;
						(iv)the percentage of exporters in each State
			 that are small business concerns;
						(v)the change, if any, in the number of
			 exporters that are small business concerns in each State—
							(I)for the first study conducted under this
			 subparagraph, during the 10-year period ending on the date of enactment of this
			 Act; and
							(II)for each subsequent study, during the
			 10-year period ending on the date the study is commenced;
							(vi)the total value of the exports in each
			 State by small business concerns;
						(vii)the percentage of the total volume of
			 exports in each State that is attributable to small business concerns;
			 and
						(viii)the change, if any, in the percentage of
			 the total volume of exports in each State that is attributable to small
			 business concerns—
							(I)for the first study conducted under this
			 subparagraph, during the 10-year period ending on the date of enactment of this
			 Act; and
							(II)for each subsequent study, during the
			 10-year period ending on the date the study is commenced; and
							(B)submit to the Committee on Small Business
			 and Entrepreneurship of the Senate and the Committee on Small Business of the
			 House of Representatives a report containing—
						(i)the results of the study under subparagraph
			 (A);
						(ii)to the extent practicable, a recommendation
			 regarding how to eliminate gaps between the supply of and demand for export
			 finance specialists in the 15 States that have the greatest volume of exports,
			 based upon the most recent data available from the Department of
			 Commerce;
						(iii)to the extent practicable, a recommendation
			 regarding how to eliminate gaps between the supply of and demand for export
			 finance specialists in the 15 States that have the lowest volume of exports,
			 based upon the most recent data available from the Department of Commerce;
			 and
						(iv)such additional information as the
			 Administrator determines is appropriate.
						(2)DefinitionIn this subsection, the term export
			 finance specialist has the meaning given that term in section 22(l) of
			 the Small Business Act, as added by this Act.
				6.Rural export promotionNot later than 6 months after the date of
			 enactment of this Act, the Administrator, in consultation with the Secretary of
			 Agriculture and the Secretary of Commerce, shall submit to the Committee on
			 Small Business and Entrepreneurship of the Senate and the Committee on Small
			 Business of the House of Representatives a report that contains—
			(1)a description of each program of the
			 Administration that promotes exports by rural small business concerns,
			 including—
				(A)the number of rural small business concerns
			 served by the program;
				(B)the change, if any, in the number of rural
			 small business concerns as a result of participation in the program during the
			 10-year period ending on the date of enactment of this Act;
				(C)the volume of exports by rural small
			 business concerns that participate in the program; and
				(D)the change, if any, in the volume of
			 exports by rural small businesses that participate in the program during the
			 10-year period ending on the date of enactment of this Act;
				(2)a description of the coordination between
			 programs of the Administration and other Federal programs that promote exports
			 by rural small business concerns;
			(3)recommendations, if any, for improving the
			 coordination described in paragraph (2);
			(4)a description of any plan by the
			 Administration to market the international trade financing programs of the
			 Administration through lenders that—
				(A)serve rural small business concerns;
			 and
				(B)are associated with financing programs of
			 the Department of Agriculture;
				(5)recommendations, if any, for improving
			 coordination between the counseling programs and export financing programs of
			 the Administration, in order to increase the volume of exports by rural small
			 business concerns; and
			(6)any additional information the
			 Administrator determines is necessary.
			7.International trade cooperation by small
			 business development centersSection 21(a) of the Small Business Act (15
			 U.S.C. 648(a)) is amended—
			(1)by striking (2) The Small Business
			 Development Centers and inserting the following:
				
					(2)Cooperation to provide international trade
				services
						(A)Information and servicesThe small business development
				centers
						;
				and
			(2)in paragraph (2)—
				(A)in subparagraph (A), as so designated, by
			 inserting (including State trade agencies), after local
			 agencies; and
				(B)by adding at the end the following:
					
						(B)Cooperation with State trade agencies and
				Export Assistance CentersA
				small business development center that counsels a small business concern on
				issues relating to international trade shall—
							(i)consult with State trade agencies and
				Export Assistance Centers to provide appropriate services to the small business
				concern; and
							(ii)as necessary, refer the small business
				concern to a State trade agency or an Export Assistance Center for further
				counseling or assistance.
							(C)DefinitionIn this paragraph, the term Export
				Assistance Center has the same meaning as in section
				22.
						.
				
